Citation Nr: 0201629	
Decision Date: 02/19/02    Archive Date: 02/25/02

DOCKET NO.  97-15 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney 
at Law


ATTORNEY FOR THE BOARD

R. E. P. Jones, Counsel



INTRODUCTION

The veteran had active duty for training from May 1983 to 
July 1983, and from June 1984 to August 1984, and periods of 
inactive duty training including from October 14, 1994 to 
October 16, 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas. 

The veteran's representative has raised the issue of 
entitlement to service connection for dermatitis, and the 
veteran has requested that his claim for service connection 
for a bilateral knee disability be reopened.  These matters 
are referred to the RO for appropriate action. 

In a decision dated in January 1999, the Board denied the 
appellant's claims.  The appellant appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (Court).  In March 2001, the parties 
submitted a Joint Motion For Remand and To Stay Proceedings.  
In an order dated in March 2001, the Court granted the 
motion, and vacated the Board's decision.  The matter was 
remanded to the Board.  Copies of the motion and the Court's 
Order have been incorporated into the appellant's claims 
folder.


REMAND

The January 1999 Board decision has been vacated in order 
that new legislation can be considered in deciding the 
appellant's claims for service connection for fibromyalgia 
and for service connection for arthritis.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
legislation provides for VA assistance to claimants, and has 
eliminated the concept of a well-grounded claim.  Where laws 
or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In July 2001 the Board wrote to the veteran's attorney 
informing him that the veteran had 90 days to submit any 
additional argument or evidence in support of his appeal.  In 
October 2001 the veteran's attorney wrote to the Board 
requesting an additional 30 days to submit additional 
argument or evidence.  The Board granted the veteran an 
additional 30 days.  Within those 30 days the veteran's 
attorney submitted a letter dated November 12, 2001.  In this 
letter the veteran's attorney claimed that service medical 
records and service personnel records pertinent to the 
veteran's claims had not been obtained and associated with 
the veteran's claims file.  The veteran's attorney also noted 
that the veteran wished to have a hearing either before the 
RO or before a member of the Board.

The Board further notes that new medical evidence relevant to 
the veteran's claimed disabilities was received subsequent to 
the January 1999 Board decision.  The veteran did not submit 
a waiver of RO review, accordingly, this newly submitted 
medical evidence must be considered by the RO.

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:

1.  The RO should obtain all of the 
veteran's service medical records and 
service personnel records.  This should 
include the veteran's Physical Evaluation 
Board decision as well as a transcript of 
an October 21, 1996 military hearing.  
The RO should also confirm all periods of 
active duty and active and inactive duty 
for training.

2.  The RO must notify the appellant and 
his representative of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate his claims.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the appellant and which 
portion, if any, by VA.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  The RO should contact the veteran's 
attorney and find out what type of hearing 
the veteran wishes to have.  If a hearing 
before a RO hearing officer and/or travel 
Board hearing at the RO is requested, 
necessary scheduling should be made.

5.  When the foregoing actions are 
completed, the RO should readjudicate the 
appellant's claims including making a 
determination as to whether the evidence 
establishes that it is at least as likely 
as not that any claimed disability is the 
result of active duty training or an 
injury while the veteran was on inactive 
duty for training.  If any benefit sought 
on appeal is not granted to the 
appellant's satisfaction, or if a timely 
notice of disagreement is received with 
respect to any other matter, the RO 
should issue a supplemental statement of 
the case for all issues in appellate 
status.  The supplemental statement of 
the case should include a review of all 
pertinent laws and regulations and should 
reflect RO consideration of all pertinent 
evidence received since issuance of the 
most recent supplemental statement of the 
case in April 1997, and inform the 
appellant of any issue with respect to 
which further action is required to 
perfect an appeal.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




